 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of their own choosing,and to engage in other concerted activities for the pur-pose of collective bargainingor othermutual aid or protection,or to refrain fromany orall such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and DisclosureAct of 1959.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 177,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO, is alabororganization within the meaning of Section2(5) of the Act,existing in wholeor part for the purpose of dealing with employers concerning grievances,labor dis-putes, wages,rates of pay,hours of employment,or conditionsof work.2.By interrogating,threateningwithdischarge,and imposing upon its employeesas a condition of employmentthat theyrefrain from forming, joining,or assisting alabor organization,,bargainingcollectivelythrough representatives of their ownchoosing,and engaging in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,the Respondent has and is interferingwith, restraining,and coercing its employees in the exercise of the rights guaranteedin Section7 of the Act, and thereby hasengaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) ofthe Act.3.By discriminating in regardto thehire and tenure of employmentof FloydR Price,RobertL. Barkheimer,Eldridge Lee McCormick, ClintW. Parvin, andJessie F.Withrow, employees,to discourage membership in a labor organization,the Respondent has engaged in and is engaging in unfairlaborpractices within themeaningof Section8(a)(3) of the Act, as modifiedby theLabor-Management Re-porting and DisclosureAct of 1959.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Servette,Inc.andWholesale Delivery Drivers&Salesmen Union,LocalNo. 848,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,Ind.Case No.21-CA-3869.September 14, 1961DECISION AND ORDEROn October 4, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the Intermediate Report attached hereto.Thereafter, the General Counsel filedexceptionsto theIntermediateReport together with a supporting brief, and' the Respondentalso fileda brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, theexceptionsand briefs, and the entire record in thecase, and, as it finds merit in some of the General Counsel's excep-133 NLRB No. 20. SERVETTE, INC.133tions, adopts the findings, conclusions, and recommendations of theTrial Examiner, only to the extent consistent herewith.The Respondent is engaged in the wholesale distribution of toysand novelties in and aroundLos Angeles, California. In addition toa plant in Los Angeles, it has branch operations in Santa Ana, SanBernardino, and San Diego, California.All the employees involvedherein work out of the Los Angeles plant.On January 13, 1959, the Respondent voluntarily recognized theUnion as the representative of the drivers at its Los Angeles operation,and executed a contract with it effective until January 3, 1960, andcontaining a 60-day automatic renewal clause.On October 26, 1959,the Union sent the Respondent a notice of contract termination, and,on November 18, 1959, submitted to the Respondent detailed pro-posals for a new contract.Ellis, the Respondent's president, according to his own testimony,had notified the drivers sometime in October that "we were going onfranchise after the first of the year."On November 19, 1959, the Re-spondent hired Harry Dictor with the understanding that, after thefirst of the year, the Respondent would adopt a franchise plan and hewould be one of the franchise operators.'Also in November, Ellis metFinley, a business agent of the Union, on the Respondent's parking lot,and again stated that Respondent would adopt a franchise plan afterthe first of the year, to which Finley made no reply.On December 3, 1959, Ellis met with Finley and another union busi-ness agent, Williams.They asked Ellis to negotiate a new agreement.Ellis refused on the ground that the Union had not served timelynotice of intention to terminate the old agreement,2 and that it had,therefore, been automatically renewed.He then stated that he wasgoing to adopt a franchise plan, which would make the drivers inde-pendent contractors, and that he would negotiate only for those driv-ers who rejected this plan.Ellis also told the union representativesthat, while details of the new plan had not yet been worked out, thedrivers could expect to earn a minimum of $135 a week, an increase of$40 a week over the existing minimum, to which Finley and Williamsreplied that this would be a good thing for the men.When Ellisfurther stated that he planned to hold a dinner-meeting of drivers andtheir wives at which the new a'r'rangement would be explained, theunion agents voiced no objection.Williams, in fact, said the Respond-ent had a right to make such a change, if it wished, and offered to ob-tain for Ellis copies of franchise agreements used by other companies.1Dictor was terminated when he and the Respondent failed to reach agreement regard-ing the route to be assigned to him. The complaint alleges that Dictor was discriminatorilydischarged in violation of Section 8(a) (3) and(1) of the Act.The General Counsel ex-cepted to the Trial Examiner's recommended dismissal of this allegationAs we agreewith the Trial Examiner that Dictor was terminated because he refused to accept theroute assigned to him by the Respondent,we shall adopt this recommendation.s Ellis was mistaken as the Union had given timely notice. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt this conference, Ellis handed the union representatives a letteraddressed to the Union, dated December 2, 1959, to the effect that theRespondent considered the contract automatically renewed because ofthe Union's failure to serve a 60-day termination notice, and that it waswilling to negotiate for a new contract only upon the signed under-standing that, if no agreeent were reached, the old contract would berenewed for another year.Finley and Williams refused to sign thisletter, declaring that the Union had sent a timely notice of termination,and that they would check with Bowers, the Union's secretary-treasurer, about it.On the following day, December 4, Bowers telephoned Ellis andtold him that a timely notice of termination had been sent to the Re-spondent.Ellis, after checking his files and finding that this was so,told Bowers that he was willing to negotiate for the drivers who con-tinued as employees, but not for those who accepted the franchise be-cause they would become independent businessmen.Bowers replied,as Ellis testified, that Bowers "would not negotiate for independentcontractors; he would negotiate only for all the men on an employeestatus." 9During the latter part of December, Ellis and Williams agreed ona date for the dinner-meeting which would not conflict with a sched-uled union meeting.At the dinner-meeting, held on Friday evening,January 8, 1960, 5 days after expiration of the contract, Ellis ex-plained the franchise plan, distributed copies of a franchise contract,and announced that he wanted the drivers to give him an answer onMonday morning.He also stated that if the drivers wanted to joina union after accepting the franchise, the logical one would be theRetail Clerks because it represented employees at the stores they wouldservice.On Monday morning, one of the Respondent's supervisors, on Ellis'instructions, interrogated the drivers about the franchise : four ac-cepted, four refused, and three remained undecided.On January 12, at a union meeting attended by 10 of the Respond-ent's 14 drivers, Bowers and other union officials urged rejection ofthe franchise plan, termed it a "yellow dog" contract, and said theUnion would not represent those who accepted it. The drivers votedunanimously that Union "be authorized to continue negotiations withServette, Inc., as employees."The following day, Bowers telephonedEllis and told him the results of this meeting.Thereupon Ellis calleda meeting of the drivers, and told them he was willing to add, to thefranchise agreements, guarantees of a minimum of $100 a week duringthe first year and of payment by the Respondent of certain expenses.8 The complaint alleges that the Respondent ". . . since on or about January 8,1960 . . (refused) . . . to bargain with the Union about the change to a franchisesystem."While the events occurring before that date are not charged as violations ofthe Act, they are set forth as relevant background evidence. SERVETTE, INC.135He circulated a document indicating acceptance of the franchise,which seven men signed.Ellis also told the drivers to feel free tocome to his office individually to discuss any questions they mighthave.On January 15, 1960, the Respondent called another meeting ofdrivers and presented a document he had prepared for their signature,which revoked "any authority which may previously have been given.. . to any person or organization to represent me . . . concerningmy relationship with Servette, Inc."No drivers signed it that 'daybecause the drivers were waiting for the new guarantees to be includedin the franchise contract; but, on January 21, when the new contracthad been drawn up, 7 drivers signed it and the revocation. The fran-chise operation began on January 25, 1960.In the meantime. on January 16 or 17, Bowers and Ellis had atelephone conversation in which Ellis again stated that lie wouldnegotiate only for drivers who did not accept the franchise, andBowers again maintained that he would not negotiate "except foreverybody."The Union and the Respondent held two conferences onJanuary 27.At the first, in Ellis' office, Ellis declared that a ma-jority of the drivers had signified that they did not want to belongto the Union, that he, therefore, did not know whether he could negoti-ate, but that he was willing to negotiate for those who had not acceptedthe franchise.Bowers stated that "he would negotiate for everybodyor nobody."At the second conference, before the Central LaborCouncil, Ellis reiterated his willingness to negotiate for the driverswho rejected the franchise, and Bowers repeated that "he would onlynegotiate for the entire organization or none."Bowers also threateneda strike unless negotiations began in a few days.When no bargainingsession was arranged, a strike was called on February 1, and was stillgoing on at the time of the hearing, May 24, 1960.I.THE REFUSAL TO BARGAINA. The appropriate unitThe Respondent contends that it had no obligation to bargain withthe Union because the contract covered only the Los Angeles drivers,making the unit inappropriate for failure to include drivers at thethree branch operations.The Trial Examiner, who found that theRespondent's conduct did not constitute an unlawful refusal to bar-gain, did not discuss the unit issue.We find no merit in the Respond-ent's unit contentions, which it raised for the first time at the hearing.The record shows that all the drivers at the three branch operationshad been operating under a franchise arrangement, at the time of thehearing, for from 8 months to 5 years, under terms and conditionsdiffering considerably from those as Los Angeles.The drivers inthe branch operations, who cover different geographical areas from 136DECISIONSthose of the drivers here involved; own their own trucks, garage themin their own communities, and purchase merchandise from the Re-spondent for resale to customers on their routes.The Los Angelesdrivers, before the change to a franchise operation, did not own thetrucks they drove, left them overnight in the Respondent's garage,and were compensated on a salary-plus-commission basis.Because ofthese differences in their employment interests, and in view of thebargaining history, we find that the Los' Angeles drivers constitute anappropriate unit.B. Representation of a majority in the appropriate unitThe Respondent contends that the Union did not representa major-ity of drivers in an appropriate unit.The Trial Examiner made nofinding on this matter.We presume, in the absence of evidenceto the contrary, that the Respondent's recognition of the Union waslawful, and, therefore, that the Union was the majority representativewhen recognized and during the term of the contract.'We note thatthe Respondent's letter of December 2, 1959, concerning automatic re-newal of the contract, made no mention of lack of majority.More-over, as the Trial Examiner found, the contract unit contained 14drivers.At the hearing, the Union presented authorization cards ofeight drivers dated on or before November 3, 1959, and three datedNovember 30, 1959.At a union meeting on January 12, 1960, all 10drivers present voted to authorize the Union to continue negotiationswith the Respondent on their behalf.We find, therefore, that, at allrelevant times, the Union was the majority representative of the LosAngeles drivers in an appropriate unit.C. Refusal to bargainThe Trial Examiner found that there was no unlawful failure orrefusal to bargain by the Respondent on the following grounds :1.He found that the Union had waived its right to bargain aboutthe franchise plan by acquiescence in the Respondent's decision.Herelied for this finding upon (a) the business agent's failure to replywhen Ellis mentioned the franchise plan on the parking lot; (b) thestatement of the two business agents that the new plan would be "agood thing for the men" when Ellis said, at the December 3 confer-ence, that their earnings would be increased; and (c) the Union'sfailure to object when told that the Respondent was going to hold adinner-meeting at which to explain the franchise plan.We do notagree with this finding.While the Board has long recognized that aunion can waive its right to bargain over certain matters, such waiver* Yale Upholstering Company, Inc,127 NLRB 440;Shamrock Dairy, Inc,etal.,124NLRB 494; 119 NLRB 998. SERVETTE, INC.137must be clear and unequivocal, and is not lightly to be inferred .5 Inthe present case, there were announcements by the Respondent about,the plan, but no negotiations.The remark made on the parking lotwas too casual to be significant.Nor do we find acquiescence in thefact that the two business agents indicated approval of the plan at theDecember 3 conference as they also noted that the matter would besubmitted to Bowers, who was in charge of the Union's negotiationsand had signed the original contract, and Bowers promptly, the dayafter the conference, expressed disapproval of the plan.6We find,therefore, that the Union did not clearly and unequivocally indicatea waiver of its right to bargain about the franchise plan.2.We likewise do not agree with the Trial Examiner that theUnion adopted such an adamant attitude that it precluded any possi-bility of bargaining over the plan. In support of this finding, theTrial Examiner relied on (a) the Union's refusal to accept the plan,(b) its requests that the Respondent negotiate a new agreement forallthe drivers in the unit, (c) its rejection of Ellis' demand that theUnion represent a unit only of drivers who refused the franchise, and(d) Bowers' remarks to the drivers that the franchise was a "yellowdog" contract and the Union would issue withdrawal cards to thosewho signed it.The first three factors, however, show only that the Union took aconsistent bargaining position that it represented all the employees inthe unit, which, under the circumstances, it had a right to do.As amatter of fact, this conduct, together with the Union's timely serviceon the Respondent of a notice of contract termination and of writtenproposals for a new agreement, show that the Union was seeking tobargain for a new contract in general, even though the record does notshow a specific demand by the Union to negotiate over the franchiseplan.Finally, the statements by Bowers to the drivers, made awayfrom the plant and not in the Respondent's presence, are unrelatedto the dealings between the Respondent and the Union.We find,therefore, that the Union's position was not adamant, nor such as topreclude bargaining about the franchise plan?3.Nor can the requirement to bargain be made to turn on whetherthe franchise agreement was intended to, or did, change the status ofGBeacon Piece Dyeing and Finishing Co.,Inc,121 NLRB 953,956.See alsoThePress Company,Incorporated,121 NLRB 976;GulfAtlantic WarehouseCo,129 NLRB 426 SeeBorg-Warner Controls,Borg-Warner Corporation,128 NLRB 1035, 1051, wherethe Boardrejected the contention that a unionwaived its right to bargain over a changein holidays because one member ofa five-man negotiatingcommittee told the employer hethought itwas a good idea4The TrialExaminer relies onTimes Publishing Company, et at,72NLRB 676, whichisclearlydistinguishable.In that case,issued beforethe Act was amended in 1947 tomake it anunfair labor practice for a union to refuseto bargain, the Board stated thata union's refusal to bargainin good faith may remove the possibility of negotiationand thus preclude the existence of a situationin which the employer's own goodfaith canbe tested."The Unionin the instant case was notrefusing, butwas seeking,to bargain. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe drivers to independent contractors .8 It is undisputed that the Re-spondent has consistently refused to negotiate with the Union as therepresentative of the drivers who signed franchise contracts on theground that they thereby became independent contractors, and theTrial Examiner found that the franchise contract did create an inde-pendent contractor relationship.However, as we find hereinafter,the status of the drivers was at all times that of employees.As theBoard has frequently held, whether the drivers were converted by thefranchise contract from employees to independent contractors dependson the control which was retained over their operations.Thus, if theRespondent reserved control only as to the result sought, the relation-ship became that of independent contractor, but if it retained controlover the manner and means by which the drivers were to accomplishthis result, the employment relationship continued.9To determinethat question, it is necessary to examine the franchise contract, whichprovides that the driver purchases his route and pays 41/2 times itsweekly net for it, owns his truck, furnishes his display racks, anddetermines his hours of work; when merchandise remains unsold, thedriver suffers the loss; a decision to hire a helper is solely that of thedriver, as are the helper's compensation and hours of work; and theRespondent pays no social security taxes for these drivers, nor deductsincome taxes from the payment due them.On the other hand, the franchise contract also provides that theRespondent draws up the routes, assigning them to the various driv-ers but retaining the right to terminate the contract or to cut thesize of a route at any time by paying the driver a nominall sum; setsthe prices at which merchandise is sold to the driver and at whichhe can resell it; guarantees the driver a net profit of $100 a weekduring the first year of the franchise; retains the right to approvethe body style and condition of the trucks and of any repair in excessof $50; furnishes sales books and forms; paints and letters the driv-ers' trucks; pays for wholesale delivery licenses for the drivers; andobtains authorization from chain stores for display by the drivers ofnew items in these stores.The contract also requires the driver tofile daily sales reports with the Respondent.While it is the driver'sresponsibility to provide a substitute at his own expense when he issick or on vacation, the Respondent may replace that substitute.Thedriver may carry only the Respondent's merchandise and sell onlyto retail stores.In case of a shortage of goods, the Respondentallocates its merchandise among the drivers as it sees fit.The drivermust obtain the Respondent's approval before discontinuing anyproduct or customer, and he cannot assign the franchise without theRespondent's consent.8 Shamrock Dairy, Inc,et al , supra.O Lindsay Newspapers,Inc.,130 NLRB680;Morris Steinberg and Julian Leslie Stein-berg, a LouisianaPartnership,d/b/a Steinberg& Company,78 NLRB 211, 220. SERVETTE, INC.139We are convinced, from all the evidence, that the Respondent hasreserved to itself the right to control the manner and means by whichthe drivers are to perform their work, and has left little room forthe driver to make decisions which will govern his profit and loss.ioAccordingly, we find that the franchise contract failed to convert thedrivers from employees to independent contractors.From all the foregoing we conclude that the Respondent was undera continuing duty to bargain with the Union for all the drivers inthe unit, including those who signed the franchise contracts as wellas those who refused.llThe Respondent admittedly did not do so.4.Finally, we do not agree with the Trial Examiner's finding thatthe Respondent did not fail or refuse to bargain in violation of theAct because (a) it hadeconomicjustification for adopting a franchiseoperation, or (b) it waited until the contract expired before puttingthe change into effect.As to (a), the Union, as the established bar-gainingrepresentative, was entitled to notice and an opportunity tobargain over the Respondent's proposed change in working condi-tions, even if such change was motivated by economic necessity.12And as to (b), the expiration of the contract did not eliminate theRespondent's duty to bargain with the contractual representative ofthe appropriate unit,13 especially as the Union retained its majoritybeyond the expiration date of the contract.It is clearthat the Respondent's decision to change its method ofoperationwas madebefore notification thereof to the Union.Anemployer does not meet its bargaining obligation by announcing tothe bargaining representative of its employees a final decision tochange working conditions.14Reasonablenotice of the change andan opportunity to bargainare also required.15Accordingly, we find,underall thecircumstancesof this case, that the Respondent violatedSection 8(a) (5) and (1) of the Act. -10 Smith's Van&Transport Company, Inc,and Smith's Transfer and Storage Company,Inc,126 NLRB 1059; see alsoLindsay Newspapers,Inc., supra;Squirt-Nesbitt BottlingCorp.,130 NLRB 24;Buffalo Courier-Empress, Inc,129 NLRB 932."Althoughthe General Counsel excepted to the Trial Examiner's recommended dis-missal of the allegation that the Respondent refused to bargain for those drivers whodid notaccept thefranchise,there is evidence that the Respondent at all times offered tobargain for those driversWe shall, therefore,dismiss this allegation of the complaint13Smith's Van & Transport Company, Inc.,and Smith's Transfer and Storage Company,Inc, supra;Shamrock Dairy,Inc, et at,124 NLRB 494;119 NLRB 99818Yale Upholstering Company,Inc.,127 NLRB 44014 Cascade Employers Association,Inc.,126 NLRB 1014, 1028;Langlade Veneer Prod-ucts Corporation,118 NLRB 985, 988.15 The Board has held that an employer is obligated to bargain with its employees'repre-sentative concerning a change from an employment to an independent contractor relation-shipShamrock Dairy, Inc, et al.,124 NLRB 494;Squirt-Nesbitt Bottling Corp ,130NLRB 24;Smith'sVan & Transport Company, Inc,and Smith's Transfer and StorageCompany,Inc, supraInNLRB.v.Brown-Dunkin Company, Inc,287 F.2d 17, 20(C A. 10),the court stated that "..reasonable notice and a chance to bargain must beafforded before an employer enters into a contract affecting the hire or tenure of itsUnion workers'employment." 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. INTERFERENCE, RESTRAINT,AND COERCIONThe complaintallegesthat the Respondent interfered with, re-strained, and coerced its employees in violation of Section 8(a) (1) ofthe Act.The Trial Examiner found the acts involved to be "merecomponents of the whole controversy . . . merged in the broader issueof the case," namely, the allegation of refusal to bargain.Havingrecommended dismissal of this allegation, he likewise recommendeddismissal of the 8 (a) (1) allegations.We have found, however, thatthe Respondent did unlawfully refuse to bargain with the Union.Moreover, the Respondent's conduct here in issue, includes circulatingamong the drivers a revocation of the Union's authority, solicitingtheir signatures thereto and obtaining signatures of seven drivers, aswell as carrying on direct discussions with small groups of drivers inan effort to persuade them to sign the franchise contract.We findthat the Respondent, by such conduct, sought to undermine the au-thority of the designated bargaining representative, and therebyinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act.The complaint charges that the Respondent further violated Sec-tion 8 (a) (1) by Ellis' statement at the dinner-meeting that the logicalunion for the drivers to join would be the Retail Clerks because itrepresented employees of the stores which the drivers would service.This statement was made in answer to a question from the floor. Inview of the Respondent's consistent position that it would not have tonegotiate withanyunionconcerning the drivers who accepted thefranchise plan, we find that this was a noncoercive reply to a questionby the drivers, and not an attempt to switch their allegiance from oneunion to another.Accordingly, as we find this statement protectedby Section 8(c) of the Act, we adopt the Trial Examiner's recom-mended dismissal of this allegation.III.REMEDYWe have found that the Respondent unilaterally adopted a fran-chise plan for its drivers, that the franchise plan did not convert thedrivers from employees to independent contractors, and that the Re-spondent failed and refused to bargain with the Union, the contractualrepresentative of its drivers, in violation of Section 8 (a) (5) and (1)of the Act.We shall, therefore, order the Respondent, upon request,to bargain collectively with the Union as the representative of itsemployees in the unit found appropriate regarding wages, hours, andworking conditions, including a franchise plan.We shall also re-quire that it abrogate the individual franchise contracts, and offerthose drivers who signed them immediate and full reinstatement totheir former or substantially equivalent positions, and make themwhole for any losses of pay which they may have suffered by reason SERVETTE,INC.141of the Respondent's unilateral modification of their terms and con-ditions of employment.16We have also found that the Respondent, by circulating among thedrivers a revocation of the Union's authority and soliciting theirsignatures thereto, and by its discussions with small groups of driversin an effort to persuade them to sign the individual franchise con-tracts, interfered with, restrained, and coerced its employees in vio-lation of Section 8 (a) (1) of the Act.We shall, therefore, order theRespondent to cease and desist from such conduct.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Servette, Inc.,Los Angeles, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Failing or refusing to bargain collectively withWholesaleDelivery Drivers & Salesmen Union, Local No. 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., as the exclusive representative of all drivers em-ployed by the Respondent at its Los Angeles, California, operation,excluding all office clerical employees, guards, and supervisors as de-fined in the Act, regarding wages, hours, and working conditions,including^a franchise plan.(b)Continuing or giving effect to any individual franchise con-tracts executed with any of its drivers in the Los Angeles unit.(c)Dealing individually with its drivers in derogation of theirbargaining representative, encouraging or soliciting them to revoketheir bargaining representative's authority to represent them forpurposes of collective bargaining, or, in any like or related manner,interfering with, restraining, or coercing its employees in the exer-cise of the right to self-organization, to form labor organizations,to bargain collectively through representatives of their own choos-ing, and to engage in any other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any and all such activities, except as authorized in Section8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Bargain, upon request, with Wholesale Delivery Drivers &SalesmenUnion, Local No. 848, International Brotherhood of16 Smith's Van & Transport Company, Inc.,and Smith's Transfer and Storage Company,Inc., supra.Cf.Squirt-Nesbitt Bottling Corp.,supra,where the idea of individual con-tracts originated with the employees. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,as the exclusive representative of its drivers in the unit found appro-priate regarding wages, hours, and working conditions, including afranchise plan.(b)Notify individually, and by the posting of the notice attachedhereto, all drivers with whom the Respondent has made individualcontracts that it will no longer offer, solicit, enter into, continue, orenforce such contracts, but without prejudice to the assertion by thedrivers affected of any legal rights they may have acquired under suchcontracts.(c)Offer to all drivers with whom the Respondent has made in-dividual contracts immediate and full reinstatement to their formeror substantially equivalent positions as drivers, without prejudice totheir seniority or other rights and privileges, and make each of themwhole for any loss of pay he may have suffered by reason of employ-ment under individual contracts. In computing the amount of back-pay to which the employees are entitled, the period from the date ofthe Intermediate Report, October 4, 1960, to the date of the Orderherein, September 14, 1961, shall be excluded.(d)Post at its place of business in Los Angeles, California, copiesof the notice attached hereto marked "Appendix." 17 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.The allegations of the complaint that the Respondent has violatedSection 8(a) (3) of the Act, and that it has violated Section 8(a) (1)and (5) of the Act otherwise than as found above, are herebydismissed.MEMBER RODGERS,dissenting :The Trial Examiner's disposition of the case is both sound andreasonable.I would therefore affirm the Intermediate Report.MEMBER BROWN took no part in the consideration of the aboveDecision and Order.17In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SERVETTE, INC.APPENDIXNOTICE TO ALL EMPLOYEES143Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with WholesaleDelivery Drivers & Salesmen Union, Local No. 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Ind., as the exclusive representative of our driversregarding wages, hours, and working conditions, including afranchise plan.WE WILL no longer enter into, continue, or enforce any indi-vidual contracts with our drivers.WE WILL offer to all drivers with whom we have individualcontracts immediate and full reinstatement to their former orsubstantially equivalent positions as drivers, without prejudiceto their seniority or other rights and privileges, and make eachwhole for any loss of pay suffered by reason of employment underindividual contracts.WE WILL NOT deal individually with drivers concerning theirterms and conditions of employment in derogation of their bar-gaining representative.WE WILL NOT encourage or solicit drivers to revoke the authorityof Wholesale Delivery Drivers & Salesmen Union, Local No. 848,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., or any other labor organiza-tion, to represent them for purposes of collective bargaining.WE WILL NOT, in any like or related manner, interfere, with,restrain, or coerce our employees in the exercise of the rightsguaranteed by Section 7 of the Act.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or any otherlabor organization, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3) ofthe Act.SERVETTE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was tried before the duly designatedTrial 'Examiner in Los Angeles, California, on May 24 through 26, 1960 on complaintof the General Counsel and answer of Servette, Inc., herein called the Company.The issues litigated were whether or not the Company had violated Section 8(a)( I),(3), and (5) of the Act by certain conduct more particularly described hereinafter.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company is a California corporation which isengaged inLos Angeles,California, and in neighboring cities, in the wholesale distribution of specialty mer-chandise.During the year 1959 in the course and conduct of its operations, theCompany purchased goods valued in excess of $50,000, which were shipped directlyto its Los Angeles place of business from points outside the State of California. Itis undisputed and I find that the Company is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that the assertion of jurisdiction iswarranted.H. THE LABOR ORGANIZATION INVOLVEDWholesale Delivery Drivers &Salesmen Union,Local No.848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers ofAmerica, Ind.,hereincalled the Union,is and-at all timesmaterial hereto hasbeen a labor organ-ization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThis controversy finds its source in the desire of the Company to change themethod by which it distributes its specialty merchandise in the Los Angeles area.Prior to January 28, 1960, the Company had distributed its merchandise by means ofa staff of 14 employees called dnver-salesmen, who were represented by the Union.In late 1959, management of the Company made plans to change their method ofdistribution, to one in which the same driver-salesmen became independent contrac-tors or franchisees of the Company. The change was to be effectiveupon expirationof the current labor contract between the Union and the Company.The GeneralCounsel charges that in the course of the Company's efforts to initiate this change theCompany failed to bargain with the Union by: (1) negotiating directly wit1i itsdriver-salesmen; (2) refusing to bargain with the Union about the change to a fran-chise system; (3) refusing to recognize the Union as the representative of the driver-salesmen who accepted franchises from the Company; (4) refusing to recognize theUnion as the representative of its employees, who didnotaccept franchise agreementsfrom the Company; (5) refusing to bargain with the Union forallof the employeesin the unit of driver-salesmen; (6) negotiating individual contracts with its individualemployees; and (7) entering into individual contracts with its employees.The General Counsel also charges that Cecil R. Ellis, president of the Company,violated Section 8(a)-(1) of the Act by: (1) requesting employeesto resign fromthe Union in connection with its individual dealings with said employees; (2) statingto employees that they should join the Retail Clerks Union; and (3) by dealingdirectlywith employees with respect to a franchise agreement.The General Counsel further charges that the Company discharged Harry B. Dictorbecause he would not accept a franchise, thereby violating Section 8(a)'(3) of the Act.The Company denies the commission of any unfair labor practices, and defendsits conduct in initiating the change in its method of operations on four broad grounds.These are: (1) The change in operations was proposed in good faith and for eco-nomic reasons, and not as a subterfuge to evade dealing with the Union. (2) TheCompany was within its rights in initiating the change at the time the current con-tract with the Union expired by its terms. (3) The Company notified the Unionon several occasions of its intention to propose the franchise arrangement to the menand the Union made no objection until after some men had accepted franchises.(4) The Union by its conduct implicitly denied that the men and the Company hadthe right to change the method of operation by agreement,and indenying that right,implicitly refused to bargain on any changein operations.As to Dictor, the Companyclaimsthat he quit. SERVETTE, INC.145The TestimonyThere is little dispute about the basic facts constituting this proceeding, for theGeneral Counsel bases his case almost entirely on the testimony of Cecil R. Ellis,president of the Company, whom he examined as an adverse witness under Rule 43B.Ellis was interrogated at length by leading questions and in one instance confrontedwith a statement he had given the General Counsel at a time prior to the hearing.In all of his testimony Ellis appeared to be a forthright, careful, and exact witness.He related the substance of conversations that he held with representatives of theUnion, Finley, Williams, and Bowers.When Finley took the stand as a witness hedid not correct or disagree with Ellis' testimony on any material point.For these reasons, I credit the testimony of Ellis fully.Furthermore, as will appear from the sequence of events hereafter related, Bowers,secretary-treasurer of the Union, viewed the efforts of the Company to change itsmethod of operating in a far different light than Business Agents Finley and Williams,and he soon became the spokesman and the prime mover on the Union's side of thecontroversy.Much of the testimony of Ellis and other witnesses relates to whatBowers said and did at various points of the controversy.Yet Bowers did not testifyat the hearing, nor was his failure to testify explained. In that posture of the testi-mony, I accept the credible testimony of Ellis and others in regard to Bowers' conduct,for the testimony credible in itself, stands undenied.Therefore, the sequence ofevents which is hereafter set forth is substantially undisputed, except as to minorpoints.It should also be noted that Business Agent Williams did not testify.Background of the ControversyIt is undisputed that prior to the Company's action designed to initiate distributionof its merchandise by franchisees, rather than by driver-salesmenemployees, thatthe Company employed a staff of 14 driver-salesmen and 5 supervisors to performthis work.' It is likewise undisputed that the Union represented the driver-salesmenin the unit of employees and that the relationship of the parties was governed by acollective-bargainingagreementexecuted by the Company and the Union, which byits terms was to extend from December 1, 1958, to January 3, 1960, inclusive.Thisagreement, in conventional terms, provided that the contract would be automaticallyrenewed from year to yearunlesseither party thereto gave written notice to the otherof its desire to modify or terminate the same at least 60 days prior to January 3, 1960.It is undisputedthat the contract was observed by the parties during its term .2However, the Companyalso conductedoperations in the San Bernardino, SantaAna, and SanDiego regions.In the latter named places, the Company did notemploy driver-salesmen butused a system by which it granted a franchise to certainindividualswho thereafter acted as independentretailersof the Company's products.The management of the Company found that the independent contractor method ofdoing businessworked to the benefit of the Company,so asthe contract with theUnion in thelos Angelesareaapproached the end of its term, the Company tooksteps to change its method of operation to that employed in the other cities.It is also undisputedthat on October 26, 1959, the Company received timely noticeby letter from the Union, of the Union's intentionto terminate the contract on itsexpiration date.However, this letter stated that the Union was "desirous of meet-ing . . . for the purpose of negotiating a new agreement to become effective as ofJanuary 4, 1960."It is also undisputed that on November 18, 1958, the Union by letter furnishedto the Company a list of modifications of the expiring contract which it proposedbe incorporated in the new contract .3The Company'sReasonsfor the Proposed Change in Method of OperationsEllis,president of the Company, testified without contradiction that the opera-tions of the Company in the Los Angeles area for a substantial period in 1958 and'The unit of driver-salesmenas of this week beginning January 10, 1900. Is found tobe composed of employees Jacobson, Robb, Grossi, Thomas, Rosenberg, Dictor Cramer,Johnson, Turett, Mortenson, Lauk, Traphagen, Noble, Long-14 employees.The super-visorsreferred to areEllis president;Liebeman, vice president; and Supervisors Gaudio,Berry, and Logan.The testimony establishes that the latter threemen were and aresupervisors9 This contract is General Counsel's Exhibit No.2 in evidence.S This letter isGeneral Counsel's Exhibit No. 4 in evidence.624067-62-vol. 133-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959 had resulted in a loss to the Company.These losses became so bad in 1959that on two occasions in that year the Company tried to sell the business,but couldfind no buyers.Meanwhile the operations of the Company in San Bernardino,Santa Ana, and San Diego, using the independent retailer method of operation, wereprofitable and growing.The net result of overall operations was that the profits inthe outlying areas, in effect offset to some extent losses in the Los Angeles area.For that reason, and that reason only, the Company sought to install ,the independentretailer method of distribution in the Los Angeles area.The Operation of the Independent Retailer SystemThe franchise contract which some of the men ultimately signed was introducedin evidence?This document, according to Ellis, embodies in writing the exact arrangement bywhich operations are conducted in the franchised area. In the interest of brevitythe terms of this contract are not set forth here, but it may be described as a docu-ment whereby Servette sells to the buyer, the right to resell Servette merchandise, ina specified geographical territory, and the buyer agrees to use his best efforts topromote the sales of Servette products in the franchised territory. In addition tothis document, Ellis testified at some length as to how the franchisee by the use ofinitiative could increase sales,and his income, and by prudent management of equip-ment, etc., promote beneficial results for himself and the Company.Upon all the evidence on this point, I find that the franchise agreement betweenthe Company and the men creates a bona fide wholesaler-retailer relationship todeal in Servette products.This finding is based onHarrison v. Greyvan Lines, Inc.,combined withU.S. v. Silk,in decision, and reported under that name at 331U.S. 704.The DisputeFirstNotice to the UnionIt is undisputed that in late October or early November 1959, Cecil R.. Ellis, presi-dent of the Company, and Jerry Finley, business agent of the Union, met at the plantof the Company. On this occasion, Ellis told Finley that the Company expected toinaugurate a franchise system after the first of the year.According to Ellis, Finleymade no comment.The Meeting of December 3On December 3, 1959, Ellis and Liebeman, vice president of the Company, metwith Business Agents Finley and Williams of the Union.At this meeting Williamsand Finley said they wanted to sit down and talk about the new contract.Ellis toldthe union representatives that he couldn't do that, because the Company was con-sidering a franchise setup which the Union knew about, and, secondly, the Union hadnot given timely notice of its intention to modify the old agreement.The unionrepresentatives assured Ellis that he was mistaken on the second point and eventslater established to the satisfaction of Ellis that he had indeed received a letter noti-fying him of the Union's desire to terminate the existing contract.However, in, thediscussion on December 3, Ellis told the union officials that the final details of thefranchise arrangement had not been worked out by the Company, but that the menwould each earn a minimum of $135 a week,and be independent businessmen.Both Williams and Finley agreed that this was a very good thing for the men andsaid, "Well, I guess that lets us out of the picture, but somehow we got to figure outhow we can remain in the picture." The union officials said they'knew of similarcontracts, and would try to locate some, and supply them to Ellis.Ellis told theunion representatives that the Company intended to hold a dinner-meeting of em-ployees and their wives and explain the entire operation of the. franchises to theguests.The union agents said they thought that was a good idea; and made noobjection.A day or two after the December 3 meeting, John Bowers, secretary-treasurer of;the Union, phoned Ellis and called his attention to the fact that the Union hadmailed Ellis a timelynotice of its desire to terminatethe current contract.Uponchecking, Ellis ascertained that Bowers was correct on this point.Then Bowersasked if Ellis was prepared to "negotiate a new agreement." Ellis told Bowers ofthe Company's intention to set up a franchise system, but Ellis assured Bowers thatthe Company would at all times negotiate with the Union for any of the employeeswho chose to remain with the Company as driver-salesmen and who did not accepta franchise.Ellis also told Bowers that he had suggested to the men that those,of*This document is General Counsel's Exhibit No. 8-A. SERVETTE, INC.147their number who accepted franchises should remain in the Union as independentcontractors.At this point Bowers told Ellis that he wouldnotnegotiate for inde-pendent contractors;and he would only negotiate forallthe men on an employeebasis.He said that he would negotiate forallthe men in the unit or forno one atall.Ellis said that he was willing to negotiate for any men who preferred to remainin employee status but that he would not negotiate for those who became franchiseesand independent contractors.As far as the latter was concerned,itwas up to themto determine whether they wished to belong to the Union or not.Bowers, however,remained adamant,and insisted that he would representallthe driver-salesmen ornone.On December 16, 1959, Ellis again met with Business Agents Finley and Williamsand discussed the situation but Ellis said that he had no clear recollection of thismeeting.Business Agent Finley in his testimony said that at his meeting the unionagents talked about the 5 percent increase in commissions,which the Union soughtin the new contract and that Ellis talked about the change to a franchise basis.Thisbrief talk ended with the union representatives saying, "We have always dealtamicably with you in the past and we don't see why we can't do so in the future."A few days after this meeting Ellis called Williams and inquired if he had foundany franchise agreements,which he had mentioned previously.Williams replied inthe negative.Ellis also told Williams that the Company proposed having the dinner-meeting of employees on a certain date.Williams replied that the particular date,was the date of a union meeting. Ellis agreed to take another date, and later phonedWilliams to say that the new date for the dinner-meeting was January 8, 1960.Williams said that date was satisfactory.The Dinner Meeting of January 8, 1960On January 8, 1960, the Company held a dinner for all the driver-salesmen in LosAngeles, and the franchisees at San Bernardino,Santa Ana, and San Diego, at theCarolina Pines restaurant in Los Angeles.The wives of the driver-salesmen and thefranchisees were also invited.After dinner,Ellis,as president of the Company,addressed the assembled guestsHe had prepared copies of the proposed franchiseagreement.Copies were handed out to all individuals present together with pencilsand notepaper.Ellis then read the contract aloud paragraph by paragraph,stoppingat appropriate intervals to answer any questions pertaining to that particular para-graph.After the reading and discussion of the franchise agreement,Ellis askedthose driver-salesmen who wished to become franchisees to notify the Company onthe following Monday morning of their desires.He assured the assembled gueststhat each of the driver-salesmen was free to decide whether he would accept afranchise and be an independent businessman or continue to remain with the Com-pany as an employee in the status of driver-salesman.He explained to all of themthat he estimated that the franchisees would make more money than they wouldas employees,but he assured his listeners that any of the driver-salesmen who pre-ferred to remain as employees would be continued as such,and that under nocircumstances would anyone be discharged.At this meeting a question from the floor brought up the matter of union affiliation.A speaker from the floor pointed out that recently one of the driver-salesmen 'hadbeen stopped from putting merchandise on the shelves of the Market Basket atLos Angeles,by a business agent of the Retail Clerks Union.Ellis told them that itwas entirely up to them-whether they belonged to a union or which union they joined,that those men who would be on franchise were independent businessmen and thatwould be one of the decisions that each would have to make. In, the course of thegeneral discussion which took place,Ellis said that if they were going to join aunion the logical one would seem to be Local 770 of the Retail Clerks because thatwas the union with whom the franchisees and driver-salesmen had contact in thestoresOn the following Monday morning,Ellis requested Supervisor Logan tocontact each of the driver-salesmen to ascertain which of them desired to accept afranchise and which desired to remain as driver-salesmen.Logan reported toEllis that 4 men wanted to accept the franchise,3 or 4 men were undecided, and 3desired to remain as driver-salesmen.-The UnionMeeting of January 12On this date the Union took steps to counter the proposition'offered the driver-salesmen by the Company.For that purpose a meeting of the driver-salesmen wascalled at the union hall.Various persons furnished accounts of what transpired atthismeeting.Jerry Finley,business agent of the Union,testified that he attendedthismeeting.Present for the Union with Finley were Bowers,secretary-treasurer, 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDa man by the name of Griffin, and Business Agent Williams.Among the driver-salesmen present were Jacobson, Robb, Grossi, Thomas, Rosenberg, Dictor, Cramer,Johnson, Truett, and Martinson-a total of 10 drivers.According to Finley, thedriver-salesmen related what had taken place at the dinner meeting at the CarolinaPines and then the union officials and the men discussed the pros and cons of thefranchise agreement.Griffin stated to the men that he was familiar with the oper-ations of such contracts and related disadvantageous things that had happened tohim under such an arrangement.A general discussion was then held and the menfinally voted by a secret ballot on whether they would allow the Union to representthem in getting another collective-bargaining agreement.The vote was 10 to 0 infavor of the Union.Several employees amplified this description of the union meeting.RussellJohnson testified that at the meeting Bowers termed the franchise contract a"Yellow-dog contract."Bowers also said that he had seen contracts similar to itand the arrangement had not worked, andthat he would do everything he could tostop its initiation.Bowers also told the men that the Union absolutely refused torepresent any man who went on a franchise. Bowers said that he could not drawup an individual contract for those men. In the course of his testimony HarryTruett said that prior to the meeting of January 12, Bowers told him that the Unioncould not represent individuals who signed franchise contracts with the Company,that the only way the Union could represent the men was if it represented theentire group. Jerry Jacobson testified also that Bowers, at the meeting, said that hecouldn't represent the men except on a group basis; that it would be impossible topolice individual contracts.Harry Cramer testified that in the course of the meeting,Bowers told the men that it would be impossible and too much paper work andtrouble for the Union to represent the men on individual contracts, so he wouldissue a withdrawal card to any man who accepted a franchise from the Company.The Company Meeting on January 13On the morning after the meeting at the union hall, Bowers, secretary-treasurerof the Union, called Ellis and told him that the driver-salesmen had voted 10 to 0to continue as driver-salesmen and to be represented by the Union in negotiations.Ellis said that he could not understand how that could be, since a number of thedrivers had indicated to him that they wanted to accept a franchise from the Com-pany.He told Bowers that he would call a meeting of the drivers and see whatthey really wanted.After this phone call, Ellis directed that a notice be posted onthe bulletin board stating that all driver-salesmen should attend a meeting in hisoffice that afternoon.At the designated time the driver-salesmen gathered inEllis' office.It is apparent from all the testimony that some of the men were con-cerned with the amount of money they would make under the franchise arrange-ment, particularly in the early stages.Aware of the risks which they incurred asfranchisees, some of them had suggested to the Company that the Company givethem some minimum guarantee per week to assure them of an income while theyinitiated the new arrangements.At the meeting on this afternoon, Ellis told themen that in addition to the previous contract offered to them, the Company waswilling to accept their suggestion, and the Company would write into the con-tract a guarantee of $100 a week, plus expenses, plus reimbursement for the dis-plays which the men erected.When this concession was made, several of the menwho were undecided agreed to accept a franchise.The Company introduced into evidence an exhibit which purported to show theagreement to accept a franchise by the various employees.This agreement readsas follows: 5We, the undersigned, hereby signify our intention of purchasing a routefranchise from Servette, Inc. as an independent distributor.NameEd Lauk----------------------------------------January 11, 1960Lee H. Traphagen--------------------------------January 11, 1960Hart Noble--------------------------------------January 11, 1960R.M. Johnson-----------------------------------January 14, 1960H. H. Cramer------------------------------------January 14, 1960Donald E. Long----------------------------------January 14, 1960James T. Mortenson------------------------------January 15, 19605 Respondent's Exhibit No.2 in evidence. SERVETTE, INC.149At this meeting the men also discussed the fact that Bowers had told them andtold Ellis that the Union would not represent any man who accepted a franchisefrom the Company.A day or two after the meeting of January 13, Bowers called Ellis and asked him"if he wouldnegotiate."Ellis said,"Iwill negotiate for all the men who are em-ployees, those who signified they did not want to go on franchise." Bowers said,"No, I won't negotiate except for everybody."On January 21, 1960, Ellis called a meeting of men who had accepted franchises.He told them that in view of the Union's position as to them he wanted some clari-fication as to how they stood with the Union.After some discussion, he presentedto each man a copy of the document hereafter set forth.Each of the seven mensigned his copy.The document reads as follows:JANUARY 15, 1960.I, the undersigned, revoke any authority which may -previously have beengiven, orally or in writing to any person or organization to represent me, indi-vidually or otherwise, concerning my relationship with Servette, Inc.I am an independent businessman and do not desire to be an employee ofany employer.SignatureThe Meeting Before theJointCouncilDuring the late afternoon of January 26, Ellis received a telegram from the JointCouncil of the Los Angeles Federation of Labor whichsummoned him to a meetingof the Council on the morning of January 27. In the course of this meeting, Ellistold the Council that the Company would negotiate with the Unionfor those men,who had not acceptedfranchises,but that the Company did not know whether it couldlegally negotiate for those men who had accepted franchises, particularly in viewof their revocationsAlso, in the course of this meeting Ellis said thatin his opinionthe Union no longer represented a majority of the men.In the course of the discussion, Bowers refusedpointblank to negotiate for thoseindividuals who remained driver-salesmen.He told the Council that he would ne-gotiate foreverybodyornobody.Bowers then told Ellis that he would give Ellisuntil the following Sunday to advise him that hewould negotiatefor the entire or-ganization or else the Union would begin picketing Servette's place of business andas Bowers put it, "pull all stops."Ellis did not change his position and when thetime of Bowers' ultimatum ran out on February 1, the Union placed pickets at theentrance to Servette's place ofbusinessThose driver-salesmenwho had not ac-cepted a franchise from the Company immediately went on strike.The Union Threatens the FranchiseesHarry H. Cramer testified that at the union meeting of January 12, Bowers toldthe men that it would be impossible and too much paper work and too much troublefor the Union to carry the men on individual contracts, that Bowers would issue awithdrawal card to any man taking a franchise.When Ellis offered the men a guarantee of $100 per week, plus expenses and dis-plays, they voluntarily accepted a franchise, and executed a revocation of authorityto the Union.On approximately January 28, Cramer, Johnson, and Mortenson went to the officeof the Union. Johnson testified that they went then because they couldn't see anysense in paying dues to a union which refused to represent them.When they reached the office the men asked the girl in charge for a withdrawalcard for each. She typed up the cards, and took them into Bowers' office for hissignature.Bowers came out of his office and told the men, "I'm sorry, Gentlemen.I'm not issuing withdrawal cards.Furthermore, I'll have you suspended from theUnion and have you blackballed from any other local where you can get a jobthrough the Union." 6The Alleged Discharge of DictorIt is undisputed that Harry Dictor was hired on November 19, 1959, by the Com-pany and that his services with the Company came to an end on January 15, 1960.In explaining Dictor's separation from Servette, Ellis testified that Dieter was hiredon the understanding that he would accept a franchise when the new system wasinitiatedAt the time Dictor was hired there was no route available for him, but6Transcript, page 336See also testimony of Johnson 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas understood between Dictor and Ellis that after the first of the year, whenthe franchise system went into effect, that a route would be made available for Dictoron a franchise basis, by dividing one of the larger routes. In the meantime Dictorwas assigned Work in building displays and making special deliveries. It is undis-puted that Dictor attended the dinner-meeting at Carolina Pines on January 8, was in-volved in the various conversations regarding the franchise system, and attended theunion meeting on January 12. The discussions of Ellis with Dictor concerning thefranchise arrangement was the same as it was with all the other men.However,when asked his decision, Dictor said that he thought the franchise was "too con-fining."In the discussion that followed Dictor said that he would like the franchiseat Santa Barbara.At that date, the Company was considering but had not decidedto put a franchise in Santa Barbara.Furthermore, the Santa Barbara territorywould be a large one, and require some capital on the part of the franchise.Ellisthen told Dictor that he was given to understand when he joined Servette that hewould be offered a franchise, and that if he thought the franchise system was tooconfining he should have made his mind up on that point at the time of his hire.Ellis then told Dictor that if he didn't want a franchise, there was no route as adriver-salesman open at the time, and that Dictor's services were no longer required.He agreed to give Dictor a week's pay in lieu of a week's notice.However, overnight, Ellis thought over Dictor's request for the Santa Barbarafranchise, so on the next morning he phoned Dictor.He reached Dictor's wifeand asked for Harry.Dictor came to the phone and Ellis told Dictor that he wouldbe interested in discussing the Santa Barbara franchise in greater detail and askedDictor and his wife to come to the Company's office.Dictor said that he wouldhave to check with his wife to see if she could accompany him.When he returnedto the phone he said they were having trouble arranging for a sitter for the children,so they couldn't come to the office at that time.Ellis then said, "How about Tues-day morning at 10 a.m.?"Dictor replied, "That would be fine."Dictor also said,"Can I pick up my final check on Monday?" Ellis said that the check would beready.On Monday morning Dictor came to the office and got his check. Ellis toldhim, "Harry, the appointment still stands for tomorrow morning."Dictor replied,"Why sure." Ellis testified that that was the last he saw of Dictor until he testifiedat the hearingIn his testimony Dictor said that he was hired at a time when no route was open,but he understood that he would be given a route, when one of the larger routeswas broken up.He said, that although the prospect of franchise operations wasmentioned from time to time by supervisors, he did not understand that he was hiredfor the purpose of franchise operations only.As to his conversation with Ellis on January 15, he said that when he told Ellishe did not want a franchise, but would consider one in Santa Barbara, Ellis toldhim that his services were no longer required, and agreed to give him a week's payin lieu of notice.Dictor admitted that Ellis called him, and invited him and his wife to the officeto confer on the subject of the Santa Barbara franchise.He also admitted that hedid not keep this appointment. Instead he told another driver-salesman, to tell theoffice girl, to tell Ellis, that he was canceling the appointment.Dictor did notknow why Ellis did not receive this message.Concluding FindingsUpon all the credible evidence I find that the General Counsel has failed to estab-lish by a preponderance of the evidence that the Company violated Section 8(a)(5)of the Act, in any respect.The undisputed evidence establishes that the Company for a period of time hadincurred substantial losses in its Los Angeles operations, using the driver-salesmansystem of distribution, while at the same time it was operating at a profit in othercities, using the wholesaler-retailer system of distribution.Economic survival dic-tated that the Company give thought to the initiation of the wholesaler-retailer systemin the Los Angeles area.After trying to sell the business without success, the Com-pany decided to change the system of operations at Los Angeles, and picked the timefor the change to coincide with the expiration of the current contract between theCompany and the Union. That was the permissible and appropriate time for theinitiation of such a change. In this respect, this case is far different from previouscases before the Board, in which changes in operational methods were initiated inmid termof a current contract.Furthermore,beforethe plans of the Company had been fully formulated, theCompany notified the Union of what it had in mind. At first, Union RepresentativesFinley and Williams expressed tacit approval of the plan by stating no objections to SERVETTE, INC.151it,and by saying that it appeared to be a good thing for the men. The representa-tives also approved of the dinnermeeting atthe Carolina Pines Restaurant, andparticipated in the-selection of a date for the meeting, which would not conflict withthe union meeting.This attitude of the Union in the early stages of the controversy I deem significant.It shows that the Company's frank and open disclosure of its contemplated plansconvinced even the union representatives that the change in the method of operationwas not motivated by any factor except economic considerations.Also, apparentlyFinley and Williams saw in the plan no problem which consultation of the partiescould not solve.However, that attitude.of the Union was quickly changed with the appearance ofBowers on the scene. In his first conversation with Ellis, a day or two after Decem-ber 3, Bowers placed himself in unalterable opposition to any change in the systemof operations, and said that he would negotiate for all the men, or nobody, presumably, on the basis of the old contract and the Union's proposed modifications.ThenBowerslaunched a full-scale attack on the Company's proposed plan. Inthe union meeting of January 12 Bowers made his attitude clear to the men, andto anyone concerned with this proceeding.He told the men that the Company'sfranchise proposal was a "yellow-dog" contract; that he was going to stop it; thathe would have nothing to do with individual contracts; and that he would issuea withdrawal card to any man who entertained the Company's proposals.With the whole power of the Union, thus arrayed against the "yellow dog"proposal of the Company, the men yielded to Bowers' request for authorization tonegotiate a new contract, on the basis of the former system of operations. Implicitin Bowers' words to Ellis and to the men was a denial of the Company's right topropose any change in its system of operations, even when the change was proposedto the Union, in good faith and for economic reasons.Also implicit in Bowers'speech to the men was a denial that they had any right to change their status fromemployees to independent businessmen.On neither point is Bowers supportedby the Act.However, on the day after the union meeting Bowers lost the struggle for theminds of the men, for the Company agreed to give the men a guarantee of $100per week, and self-interest induced a large portion of the men to accept franchises.The union meeting also gives an insight into the reason for the Union's summaryrejection of the franchise idea.Bowers said he could not draw up individual con-tracts for the men, that the Company's proposal would involve too much paper workand too much trouble; and that the policing of the franchise agreements would alsobe too much trouble.From all of the above it is clear that Bowers considered it easier to issue anultimatum to the Company and the men rejecting the Company's proposals and toenforce his ultimatum with the Union's economic strength, than to bargain with theCompany on the subject of the franchise arrangements, in the hope of arriving ata new contract which would permit the Company to continue its operations. It isthe General Counsel's contention here that the Company refused to bargain uponthe subject of its franchise arrangement, yet oddly enough, from the advent ofBowers upon the scene to the present time, there is not a scintilla of evidence inthe record that Bowers either directly or indirectly requested or sought bargainingon that subject.The long and short of the matter is, and I find, that Bowers wasunalterably opposed to any change in the operations of the Company, and refusedto even consider negotiating on the subject.From first to last, Bowers was adamant;the Union would refuse to bargain except on the basis of all themen, onthe basisof its old contract and its new proposals.When the Union made clear its position,that the Union refused to even discuss the subject of franchises, the Company wasat liberty to institute the change in its operations unilaterally; it had no otheralternative.It is also patent that Bowers'ultimatumto the Company prevented any bargain-ing ona contract for the men who did not wish to accept a franchise. In the firstconversation he had with Ellis, Bowers said he would bargain for all or nobody,on the basis of the old contract.Thus, Bowers conditioned bargaining for thosemen, upon the Company's withdrawalof itsfranchise proposals.When the Com-pany did not withdraw the proposals, bargaining for the entire group of men becameimnossible.The instantcase is similaron manypointsto that case decided by the GeneralCounsel, in an Administrative Decision of the General Counsel.Case No SR-146,made public September 10, 1959.There, a union filed8(a) (1) and(5) chargesalleging that a company had refused to bargain.There (as here) the companyinformed the union that it contemplated a change in itsmethod of operation.There(as here)the union did not protest this decision,nor did it request bargaining 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the matter at that time.The changewas made(as it was here).Subse-quently, in thatcase(as well as this one), the union requested the company tobargain for those drivers who hadsigned the lease agreementsthere (the franchiseagreementshere).Also there, the company continued to bargainwith the unionfor its other employees, just as the Company has offered to do here. There, theRegional Director refused to issue a complaint and the General Counselsustainedthataction.The General Counsel said that under such circumstances the companywas under no statutory obligation to bargain with theunion,and that in the absenceof any evidence that the sale of the trucking operation was discriminatorily motivated,further proceedings were unwarranted.In this case, if anyone is guilty of thwarting the purposes of the Act, it is theUnion and Bowers, for it is Bowers who has said that his Union willnotrepresentthe individual franchisees.The Company, in my view, did everything in its powerin informing the Union, and in offering to consult with the Union, but the Unionflatly stated that it would not negotiate any contract for a franchise arrangement.In view of these circumstances, I find that the Company discharged its obligationsto bargain under the Act.7Also, inShamrock Dairy, Inc., et al.,124 NLRB 494, the Board considered thequestion of whether the union had waived any bargaining rights it might have hadwith respect to the institution of the so-called independent distributorship plan.Here, the facts from which the inference of waiver may be drawn are much strongerthan in theShamrock Dairycase.Here, the union representatives agreed that boththe institution of the franchise arrangement was a "good idea" and that the dinner-meeting for the purpose of explaining the francise agreement was also a "good idea,"and they did not object to either.Further, in the union meeting Bowers refusedto represent those men who might want a franchise arrangement.Upon all theevidence, I find that the Union waived its right to bargain on the subject of theinstitution of the franchise arrangements.Upon the credible testimony of Ellis, I find that Dictor was hired on the under-standingthat he would be offered and would accept one of the franchises, when thatplan was initiated by the Company.However, on approximately January 15, 1960,when the Company offered him a franchise route he refused it, and thereupon wastold by Ellis that the Company no longer required his services. But, it is admittedby Dictor, that on the next day Ellis called him saying that he wanted to talk toDictor and his wife on the subject of the Santa Barbara franchise, which Dictorhad requested.An appointment was made for the purpose of discussing this subject,but Dictor did not keep the appointment. I find that it was Dictor, and not the Com-pany, who brought his employment to an end.The complaint alleges that certain specific acts of the Company constitute viola,tions of Section 8(a)(1) of the Act. In my judgment, these specific acts are merecomponents of the whole controversy, and are merged in the broader issue of thecase, namely the alleged violation of Section 8(a)(5) by the Company. Since I havefound that the course of conduct of the Company does not constitute a violation ofSection 8(a)(5) it follows, and I find, that in the context of circumstances hereestablished by the evidence, the said specific acts of the Company are not in violationof Section 8 (a) (1) of the Act.For all the above reasons, I find that the General Counsel has failed to prove bya preponderance of the evidence that the Company committed any of the unfair laborpractices alleged in the complaint. It is recommended that the same be dismissedin its entirety.7 Times Publishing Company, et al.,72 NLRB 676.GreeneConstruction Company, andTecon Corporation, a jointventure1andDistrict 50, UnitedMineWorkersof America,Petitioner.Case No. 5-IBC-3408.September 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing officer.1The name of the Employer appears asamended at the hearing.133 NLRB No. 11.